DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first bonding machine comprising a first ultrasonic transducer, the second bonding machine comprising a second ultrasonic transducer and a power supply “in lines 2-3. It is unclear that the claimed first bonding machine and the second bonding machine is two separate boding machine which operate independently or a single bonding machine which operates in different processing time interval.
If the claimed bonding machine is two separate boding machine, claiming two separate species in a single claim would be indefinite.
There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are rejected as depending from rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Felber et al. (U.S. Pat. No. 5,199,630, hereinafter refer to Felber).
Regarding Claim 1: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine, the first bonding machine comprising a first ultrasonic transducer (first ultrasonic value/25), the second bonding machine comprising a second ultrasonic transducer (calibrated the first ultrasonic value with the calculated correction factor/25) and a power supply (voltage) (see Felber, Figs.1-2 as shown below, col.1, lines 4-15, and col.4, lines 1-60), the method comprising: 

    PNG
    media_image1.png
    468
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    442
    650
    media_image2.png
    Greyscale

damping (driving) the first ultrasonic transducer (first ultrasonic value/25) by a first mechanical damping (electromotive drive) (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60);  
providing a first electrical calibration supply to the first ultrasonic transducer, the first electrical calibration supply causing the first ultrasonic transducer, when it is damped by the first mechanical damping, to oscillate at a first calibration amplitude (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60);
providing a second electrical calibration supply to the second ultrasonic transducer, wherein the second electrical calibration supply is configured to cause the second ultrasonic transducer, when it is damped by a second mechanical damping identical to the first mechanical damping, to oscillate at a second calibration amplitude 
adapting the second bonding machine to: 
modify (corrected) a second control signal based on a first electrical parameter of the first electrical calibration supply and on a second electrical parameter of the second electrical calibration supply in order to generate a modified (corrected) second control signal (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60);
provide the modified second control signal to the power supply (voltage) in order to cause the power supply to generate a second electrical supply (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60); and 
provide the second electrical supply (voltage) to the second ultrasonic transducer (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60).
Note: it is not clear that the claimed first bonding machine and the second bonding machine is two separate boding machine which operate independently or a single bonding machine which operates in different processing time interval.
If the claimed bonding machine is two separate boding machine, a rejection of claims under 35 U.S.C. 112(b) shown above would be applied because claiming two separate species in a single claim would be indefinite.
For purpose of compact prosecution, “first bonding machine and the second bonding machine” will be treated as if it were a single bonding machine which operates in different processing time interval.
Regarding Claim 2: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Felber further teaches wherein: the first electrical parameter is an average of an electrical power of the first electrical calibration supply and the second electrical parameter is an average of an electrical power of the second electrical calibration supply (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60); or 2018P50011 1012-2456 31 
the first electrical parameter is an average of a first voltage of the first electrical calibration supply and the second electrical parameter is an average of a second voltage of the second electrical calibration supply (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60); or 
the first electrical parameter is a first amplitude of a first voltage of the first electrical calibration supply and the second electrical parameter is a second amplitude of a second voltage of the second electrical calibration supply (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60).  
Regarding Claim 3: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Felber further teaches wherein modifying the second control signal based on the first electrical parameter of the first electrical calibration supply and the second electrical parameter of the second electrical calibration supply in order to generate the modified second control signal comprises modifying the second control signal based on a difference between the first electrical parameter of the first electrical calibration supply 
Regarding Claim 4: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 3 as above. Felber further teaches wherein the second bonding machine is adapted to generate the modified second control signal such that a difference between 
- an electrical parameter of an unmodified second electrical power that the power supply would output to the second ultrasonic transducer if the second control signal instead of the modified second control signal was provided to the power supply and 
- an electrical parameter of the second electrical supply is equal to the difference between
- the first electrical parameter of the first electrical calibration supply and 
- the second electrical parameter of the second electrical calibration supply (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60).  
Regarding Claim 7: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Felber further teaches wherein: the first bonding machine comprises a first tool tip distant from the first ultrasonic transducer (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60); 
the second bonding machine comprises a second tool tip distant from the second ultrasonic transducer (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60); 
drive) the oscillating first ultrasonic transducer comprises mechanically damping the oscillating first ultrasonic transducer at the first tool tip (27) (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60); and 
damping (drive) the oscillating second ultrasonic transducer comprises mechanically damping the oscillating second ultrasonic transducer at the second tool tip (27) (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60).  
Regarding Claim 10: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Felber further teaches wherein damping the oscillating first ultrasonic transducer comprises: 
pressing a first damping element directly against the first ultrasonic transducer or, at a same first distance from a first tool tip (27) of the first bonding machine as the first ultrasonic transducer, against the first bonding tool (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60); and 
pressing the first damping element or a second damping element identical to the first damping element directly against the second ultrasonic transducer or, at a same second distance from a second tool tip (27) of the second bonding machine as the second ultrasonic transducer, against the second bonding tool (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60).  
Regarding Claim 11: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Felber further teaches wherein adapting the second bonding machine to store the first electrical parameter and the second electrical parameter or a parameter or a 
modifying (corrected) the second control signal based on the stored first and second electrical parameters, based on the stored parameter or based on the stored function (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60).  
Regarding Claim 14: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Felber further teaches wherein: the first electrical calibration supply is generated based on a first calibration control signal (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60); 
the second electrical calibration supply is generated based on a second calibration control signal identical to the first calibration control signal (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60).  
Regarding Claim 15: Felber discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 14 as above. Felber further teaches wherein the second control signal is different from the second calibration control signal (see Felber, Figs.1-2 as shown above, col.3, lines 56-67, and col.4, lines 1-60). 
Claims 1-4, 7, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. 2014/0209663 A1, hereinafter refer to Song).
Regarding Claim 1: Song discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine, the first bonding machine comprising a first ultrasonic transducer (predefined master curve such as the ultrasonic current/energy, bonding force settings, bond head deformation settings and/or XY table preset vibration amplitude settings/20), the second bonding machine comprising a second ultrasonic transducer (machine curve such as the ultrasonic current/energy, bonding force settings, bond head deformation settings and/or XY table preset vibration amplitude settings/20) and a power supply (ultrasonic energy) (see Song, Figs.1-5 as shown below and ¶ [0020]- ¶ [0024]), the method comprising: 

    PNG
    media_image3.png
    560
    464
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    271
    508
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    313
    833
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    304
    876
    media_image6.png
    Greyscale

damping (driving/moving) the first ultrasonic transducer (20) by a first mechanical damping (13) (see Song, Figs.1-3 as shown above and ¶ [0022]- ¶ [0024]); 
providing a first electrical calibration supply to the first ultrasonic transducer (20), the first electrical calibration supply causing the first ultrasonic transducer (20), when it is damped by the first mechanical damping, to oscillate at a first calibration amplitude (see Song, Figs.1-5 as shown above and ¶ [0020]- ¶ [0024]); 
providing a second electrical calibration supply to the second ultrasonic transducer, wherein the second electrical calibration supply is configured to cause the second ultrasonic transducer, when it is damped by a second mechanical damping (driver/104) identical to the first mechanical damping, to oscillate at a second 
adapting the second bonding machine to: 
modify (calibrated) a second control signal based on a first electrical parameter of the first electrical calibration supply and on a second electrical parameter of the second electrical calibration supply in order to generate a modified (calibrated) second control signal (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]);
provide the modified second control signal to the power supply in order to cause the power supply to generate a second electrical supply (see Song, Figs.1-5 as shown above and ¶ [0020]- ¶ [0024]); and 
provide the second electrical supply to the second ultrasonic transducer (see Song, Figs.1-5 as shown above and ¶ [0020]- ¶ [0024]).
Note: it is not clear that the claimed first bonding machine and the second bonding machine is two separate boding machine which operate independently or a single bonding machine which operates in different processing time interval.
If the claimed bonding machine is two separate boding machine, a rejection of claims under 35 U.S.C. 112(b) shown above would be applied because claiming two separate species in a single claim would be indefinite.
For purpose of compact prosecution, “first bonding machine and the second bonding machine” will be treated as if it were a single bonding machine which operates in different processing time interval.
Regarding Claim 2: Song discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Song further teaches wherein: the first electrical parameter is an average of an electrical power of the first electrical calibration supply and the second electrical parameter is an average of an electrical power of the second electrical calibration supply (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]); or 2018P50011 1012-2456 31 
the first electrical parameter is an average of a first voltage of the first electrical calibration supply and the second electrical parameter is an average of a second voltage of the second electrical calibration supply (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]); or 
the first electrical parameter is a first amplitude of a first voltage of the first electrical calibration supply and the second electrical parameter is a second amplitude of a second voltage of the second electrical calibration supply (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]).  
Regarding Claim 3:
Regarding Claim 4: Song discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 3 as above. Song further teaches wherein the second bonding machine is adapted to generate the modified second control signal such that a difference between 
- an electrical parameter of an unmodified second electrical power that the power supply would output to the second ultrasonic transducer if the second control signal instead of the modified second control signal was provided to the power supply and 
- an electrical parameter of the second electrical supply is equal to the difference between
- the first electrical parameter of the first electrical calibration supply and 
- the second electrical parameter of the second electrical calibration supply (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]).  
Regarding Claim 7: Song discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Song further teaches wherein: the first bonding machine comprises a first tool tip distant from the first ultrasonic transducer (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]); 
the second bonding machine comprises a second tool tip distant from the second ultrasonic transducer (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]); 
damping the oscillating first ultrasonic transducer comprises mechanically damping the oscillating first ultrasonic transducer at the first tool tip (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]); and 

Regarding Claim 10: Song discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Song further teaches wherein damping the oscillating first ultrasonic transducer comprises: 
pressing a first damping element directly against the first ultrasonic transducer or, at a same first distance from a first tool tip of the first bonding machine as the first ultrasonic transducer, against the first bonding tool (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]); and 
pressing the first damping element or a second damping element identical to the first damping element directly against the second ultrasonic transducer or, at a same second distance from a second tool tip of the second bonding machine as the second ultrasonic transducer, against the second bonding tool (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]).  
Regarding Claim 11: Song discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Song further teaches wherein adapting the second bonding machine to store the first electrical parameter and the second electrical parameter or a parameter or a function depending on the first electrical parameter and the second electrical parameter in a memory of the second bonding machine (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]); and 

Regarding Claim 14: Song discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 1 as above. Song further teaches wherein: the first electrical calibration supply is generated based on a first calibration control signal (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]); 
the second electrical calibration supply is generated based on a second calibration control signal identical to the first calibration control signal (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]).  
Regarding Claim 15: Song discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 14 as above. Song further teaches wherein the second control signal is different from the second calibration control signal (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]).
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. 2014/0209663 A1, hereinafter refer to Song) as applied to claim 1 as above, and further in view of Thuerlemann et al. (U.S. 2010/0127599 A1, hereinafter refer to Thuerlemann).
Regarding Claim 5: Song discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as applied to claim 1 above. Song 
adapting the second bonding machine to provide a second alternating voltage and a second alternating current to the second ultrasonic transducer, the second alternating current being in phase with the second altemating voltage. 
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to oscillate the tip of a capillary which is clamped in the horn in two different directions.
For support see Thuerlemann, which teaches wherein adapting the second bonding machine to provide the second electrical supply to the second ultrasonic transducer includes (see Thuerlemann, Figs.1-4, abstract, ¶ [0007], ¶ [0024], and ¶ [0044]):
adapting the second bonding machine to provide a second alternating voltage and a second alternating current to the second ultrasonic transducer, the second alternating current being in phase with the second altemating voltage (see Thuerlemann, Figs.1-4, abstract, ¶ [0007], ¶ [0024], and ¶ [0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Song and Thuerlemann to enable the known processing conditions as taught by Thuerlemann in order to oscillate the tip of a capillary which is clamped in the horn in two different directions (see Thuerlemann, Figs.1-4, abstract, ¶ [0007], ¶ [0024], and ¶ [0044]).
Regarding Claim 6: Song as modified teaches a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 5 as 
Regarding Claim 12: Song discloses a method for calibrating a second bonding machine based on a calibrated first bonding machine as applied to claim 1 above. Song further teaches wherein: providing the first electrical calibration supply to the first ultrasonic transducer comprises applying a first calibration voltage to the first ultrasonic transducer, the first calibration voltage causing a first calibration current through the first ultrasonic transducer (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]); 
providing the second electrical calibration supply to the second ultrasonic transducer comprises applying a second calibration voltage to the second ultrasonic transducer, the second calibration voltage causing a second calibration current through the second ultrasonic transducer (see Song, Figs.1-3 as shown above, ¶ [0020]- ¶ [0024], ¶ [0030], and ¶ [0037]).34
Song is silent upon explicitly disclosing wherein the first calibration voltage and the first calibration current are in phase and comprise common zero-crossings; and 
the second calibration voltage and the second calibration current are in phase and comprise common zero-crossings.  
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to oscillate the tip of a capillary which is clamped in the horn in two different directions.

the second calibration voltage and the second calibration current are in phase and comprise common zero-crossings (see Thuerlemann, Figs.1-4, abstract, ¶ [0007], ¶ [0024], and ¶ [0044]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Song and Thuerlemann to enable the known processing conditions as taught by Thuerlemann in order to oscillate the tip of a capillary which is clamped in the horn in two different directions (see Thuerlemann, Figs.1-4, abstract, ¶ [0007], ¶ [0024], and ¶ [0044]).
Regarding Claim 13: Song as modified teaches a method for calibrating a second bonding machine based on a calibrated first bonding machine as set forth in claim 12 as above. The combination of Song and Thuerlemann further teaches wherein: the first calibration voltage comprises a first fundamental frequency in a range from 20 kHz to 120 kHz (125kHz) (see Thuerlemann, Figs.1-4 and ¶ [0032]); and 
the second calibration voltage comprises a second fundamental frequency in a range from 20 kHz to 120 kHz (125kHz) (see Thuerlemann, Figs.1-4 and ¶ [0032]). 
The combination of Song and Thuerlemann further teaches a higher frequency than the claimed invention; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the fundamental frequency in a ranges for first and second transducer operations through routine experimentation and optimization to oscillate the tip of a capillary which 
Conclusion
31	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BITEW A DINKE/Primary Examiner, Art Unit 2896